



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Shepherd, 2020 ONCA 133

DATE: 20200219

DOCKET: C67313

Hoy A.C.J.O., Feldman and
    Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Timothy James Shepherd

Appellant

Amy Ohler for the appellant

Hannah Freeman, for the respondent

Heard and orally released:
    February 13, 2020

On appeal from the sentence imposed by
    Justice Anderson of the Ontario Court of Justice on July 31, 2019.

REASONS FOR DECISION

[1]

The appellant pled guilty to assault causing
    bodily harm and was sentenced to a period of incarceration of two years, less a
    day. He appeals his sentence.

[2]

He makes two main arguments. First, he argues
    that, in finding in the course of the
Gardner
hearing that his attack
    on his spouse was unprovoked, the trial judge improperly considered that he had
    a propensity for violence and should have accepted his evidence that the attack
    was provoked. The appellant submits that the trial judges finding that the
    attack was unprovoked impacted the sentence imposed. Second, in imposing
    sentence, the trial judge mistakenly considered that the appellant had been
    previously convicted of assaulting his spouse.

[3]

We reject these arguments. First, at p. 9 in the
    reasons for judgment for the
Gardner
hearing, the trial judge
    specifically indicated that evidence of propensity to violence played no part
    in his analysis. Moreover, the trial judges assessment of the appellants
    credibility is entitled to deference. There is no basis to interfere with his
    rejection of the appellants version of events.

[4]

Second, what the trial judge considered as an
    aggravating factor in sentencing the appellant was that he was on probation
    for an offence that related at least to the complainant and a significant
    offence that related to the complainant. The appellant acknowledges that, at
    the time he committed this assault, he was on probation for an offence
    committed in 2015 as a result of a disturbance at the complainants parents
    residence at the time that the complainant was living there with their
    children. The trial judge correctly described the offence as relating to the
    complainant.

[5]

As the trial judge described, the assault was
    significant and the bodily harm substantial. On the appellants own version of
    events, he snapped and got carried away and became the aggressor. In our
    view, the sentence imposed in this case of domestic violence would have been
    fit, even if the assault were provoked, as the appellant submits.

[6]

With regard to the materials prepared for his
    parole hearing that the appellant handed up to the panel today, which speak to
    his prospects of rehabilitation, we note that the trial judge specifically
    considered that the appellant has family support, is intelligent, has employable
    skills, and was working on his mental health concerns. He noted the importance
    of rehabilitation in the appellants life.

[7]

Accordingly, the appeal is dismissed.


Alexandra Hoy A.C.J.O.

K. Feldman J.A.

Eileen E. Gillese J.A.


